Citation Nr: 1145085	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-44 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran presented testimony before the Board at a Travel Board hearing in October 2011.  The hearing transcript has been associated with the claims folder and has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss first manifested many years after his separation from service and is unrelated to his service or to any incident therein, including acoustic trauma.  Sensorineural hearing loss was not shown within 1 year of separation from service.


CONCLUSION OF LAW

The Veteran's current bilateral hearing loss was not incurred in or aggravated by his active service and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in April 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2011).    

On service entrance examination in December 1950, the Veteran reported occasional ear ache, which the examiner found was not considered disabling.  However, while the examiner noted ear ache, no hearing loss was found on enlistment and the ears were normal on examination.  Indeed, the Veteran's whisper test was 15/15 bilaterally.  Subsequent service treatment records were negative for any complaints of hearing loss, and at his October 1954 separation examination, the Veteran's whisper test was again 15/15 bilaterally.  Again, the ears were evaluated as normal.

The first post-service evidence of a hearing loss disability is a December 2008 VA treatment record in which the Veteran was seen for blurry vision and decreased distance vision.  The physician noted that the Veteran had mixed unilateral hearing loss.  

At an August 2009 VA examination, the examiner noted that a December 2008 VA audiogram had shown that the Veteran had hearing loss, left greater than right, for at least 10 years.  The Veteran had been ultimately fit with hearing aids.  In reporting his medical history, the Veteran denied any ear surgery, ear infections, or vertigo.  He reported in-service noise exposure when he had been a gunner's mate and gun captain during service, maintaining that he had not used hearing protection during that time.  He denied significant non-military noise exposure.  He stated that he was fit with hearing aids through the VA around January 2009.  He complained that he could not hear and had difficulty hearing speech.  Examination revealed that in the right ear, there was mild sensorineural hearing loss to 1000 Hertz and moderate to profound predominantly sensorineural hearing loss from 2000 to 8000 Hertz.  In the left ear, there was mild to severe mixed hearing loss to 1000 Hertz and severe mixed hearing loss from 2000 to 8000 Hertz.  In a December 2009 VA addendum, the examiner reviewed the claims file and opined that the Veteran's current bilateral hearing loss was less likely as not caused by or related to military noise exposure.  The examiner explained that since the Veteran had whisper tests of 15/15 for both ears on enlistment and separation, there was no evidence of an onset of hearing loss during service or within a reasonable time after discharge from service.    

VA medical records dated from October 2010 to September 2011 show that the Veteran continued to receive treatment for his hearing loss.  Specifically, his hearing aids were cleaned and adjusted.  At no time did any treating provider relate the Veteran's hearing loss to his period of active service, including his in-service acoustic trauma.  

The Veteran also submitted a September 2011 lay statement from a fellow serviceman and an October 2011 lay statement from his son in support of his claim.  The Veteran's fellow serviceman reported that he had been shipmates with the Veteran during the Korean War on the U.S.S. L.S.T. 855, which had been awarded 6 battle stars.  He stated that both he and the Veteran had been gun captains on the ship.  He maintained that he was currently wearing hearing aids.  The Veteran's son reported that he went over to the Veteran's house almost every afternoon to visit him.  He stated that he would often tease the Veteran about whether his hearing aids were turned on.  He indicated that the Veteran's hearing problem would get worse when there were more people added to the conversation.    

The Veteran testified before the Board at a Travel Board hearing in October 2011.  Testimony revealed, in pertinent part, that the Veteran served as a gunner's mate and a gun captain during his period of service in the Navy.  The Veteran testified that he was exposed to noise during service at general quarters during gun practice and when automatic air hammer chippers were used on the ship in closed ammunition compartments.  He reported that gun practice lasted from 1 to 3 hours and that he never used hearing protection.  He stated that he was first diagnosed with hearing loss 3 years ago by the VA and that he currently wore hearing aids.  He maintained that when there were 3 or more people in a conversation, he would miss half of the conversation.  He also indicated that he did not go to the movies or watch television because he could not hear what was being said.  The Veteran testified that he was never actually engaged in combat but that he stood right behind the 40-millimeter guns on the ship to aim and fire them during gun practice about once or twice a week.  He reported that he had experienced an ear infection and ear ache during service.  He stated that he first noticed that he had difficulty hearing when he was diagnosed with hearing loss by the VA.  He denied any additional noise exposure after service because he worked in office administration.  He maintained that his current audiologist had suggested that his hearing loss was due to acoustic trauma.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the August 2009 VA medical opinion with December 2009 VA addendum finding that the Veteran's bilateral hearing loss was not related to the Veteran's period of service, to include in-service acoustic trauma, is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran and his claims file and the adequate rationale provided for the opinion.  In addition, there are no contrary competent medical opinions of record regarding whether the bilateral hearing loss is due to the Veteran's period of active service, to include in-service acoustic trauma.  This examiner's opinion is also consistent with the clinical history that the appellant noted hearing loss for a little over 10 years prior to 2008.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the evidence is against a finding of a direct nexus between military service and the Veteran's current bilateral hearing loss.  In addition, no hearing loss is shown to have manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection for bilateral  hearing loss is not warranted.

The Veteran and his family and friends contend that his current hearing loss is related to his active service.  However, as laypersons, they are not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran and his family and friends are competent to give evidence about what they experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran and his family and friends can testify to that which they are competent to observe, such as hearing difficulty, but they are not competent to provide a medical diagnosis for any hearing loss for VA compensation purposes or to relate any hearing loss medically to his service.  Moreover, it is not contended or shown that the Veteran noticed any hearing loss in service or in the years immediately thereafter.  Further, there is no indication that he sought any treatment in those years.

The Veteran contends that the evidence shows continuity of symptoms after discharge and supports his claim for service connection.  However, the first objective post-service evidence of the Veteran's bilateral hearing loss was in 2008, approximately 54 years after his separation from service.  In view of the lengthy period without treatment, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss developed in service.  Therefore, the Board concludes that the bilateral hearing loss was not incurred in or aggravated by service, and did not manifest to a compensable degree within one year following separation from service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


